Citation Nr: 0118128	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-15605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for allergic rhinitis with 
benign positional vertigo and tinnitus, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to June 
1985 and from April 1986 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision that denied a 
rating in excess of 10 percent for service connected allergic 
rhinitis with benign positional vertigo and tinnitus.  The 
veteran timely perfected an appeal to the Board, and, in 
April 2001, appeared at a hearing before the undersigned 
Board Member in Washington, DC.


REMAND

The veteran essentially contends that his service-connected 
rhinitis is more severe than reflected by the rating 
currently assigned.  The veteran maintains that he suffers 
from frequent exacerbations with are completely prostrating, 
and he must take medications to control this disorder.

Initially, the Board finds that a remand is required to 
obtain outstanding pertinent medical records.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990). 

Specifically, the Board notes that the veteran testified that 
he had obtained private treatment from Drs. Swisher, Boone, 
Heart, and Mulden, for his service connected rhinitis.  
Moreover, the veteran reported that, while he had seen Dr. 
Swisher for the last two years, none of his treatment records 
had been obtained and filed with the RO.  (The veteran also 
testified that he had never sought treatment at a VA facility 
for his service-connected rhinitis--all treatment had been 
obtained via private physicians).  Additionally, the veteran 
and his wife testified that, while at work as a mailman, the 
veteran experienced dizziness and disorientation on almost a 
daily basis.  It was also reported that the veteran had 
periodic nausea and vomiting that caused the veteran to loose 
three to four weeks of work a year.  In addition, the veteran 
and his wife testified that, on one occasion in either 
December 1996 or December 1997, the veteran became dizzy and 
fell off of a porch and thereafter lost four weeks of work 
because of his injuries.  Furthermore, available private 
treatment records note that the veteran worked part time at 
an automobile body shop, show his being treated by Drs. 
Richard Orlowski and Michael N. Tate, and show that he 
received treatment at Catawba Valley Internal Medicine.

The Board notes that, while voluminous private treatment 
records had been obtained by the RO, some of which are from 
sources listed above, complete records from all of the above 
sources, and no record from his employers, appear in the 
claims file.  Accordingly, on remand, the RO must obtain and 
associate with the record all of the records from each of the 
above sources.  Id.

Additionally, the Board notes that the veteran was afforded 
VA examinations in February 1998.  However, the Board finds 
that record does not current contain sufficient medical 
findings to properly the current severity of the veteran's 
service connected allergic rhinitis with benign positional 
vertigo and tinnitus.

Historically, the veteran was service connected for allergic 
rhinitis with benign positional vertigo and tinnitus and 
evaluated as 10 percent disabling under 38 C.F.R. §§ 4.87a, 
4.97, Diagnostic Code 6501 (chronic atrophic rhinitis) - 6204 
(chronic labyrinthitis).  See RO decisions dated in December 
1993 and August 1998.  Thereafter, in a January 1999 
statement of the case, the RO gave the veteran notice of 
38 C.F.R. § 4.87a, Diagnostic Code 6204 (chronic 
labyrinthitis) and 38 C.F.R. § 4.97, Diagnostic Code 6522 
(allergic or vasomotor rhinitis).

However, the record reflects that the veteran's service 
connected disability encompasses multiple problems, including 
dizziness, tinnitus, and rhinitis.  Moreover, the Board notes 
that, while old Diagnostic Code 6204 provided a single 10 
percent evaluation for tinnitus with occasions dizziness, as 
amended in May 1999, new Diagnostic Code 6204 and Diagnostic 
Code 6260 allows separate compensable ratings for these 
problems.  See 38 C.F.R. § 4.87a, Diagnostic Code 6204 (1995) 
(chronic labyrinthitis); 38 C.F.R. § 4.87, Diagnostic 
Codes 6204 (chronic labyrinthitis) (2000); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (tinnitus) (2000); see also 64 Fed. 
Reg. 25210 (May 11, 1999).  Likewise, Diagnostic Code 6522 
could provide the veteran with a separate compensable rating 
for rhinitis if he experiences the appropriate adverse 
symptomology pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (allergic or vasomotor rhinitis) (2000).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14). 

Under these circumstances, the Board finds that, after 
associating with the claims file all outstanding pertinent 
medical records, further examination of the veteran, to 
obtain clinical findings and medical opinions, to properly 
adjudicate the increased rating claim under consideration.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 
1 Vet. App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The veteran is hereby advised that failure to report 
to any such scheduled examinations, without good cause, may 
well result in a denial of that claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the veteran and death 
of an immediate family member.  Id.  If the veteran does not 
report to any scheduled examination(s), the RO should obtain 
and associate with the record any notice(s) sent to him 
concerning such examination.

The Board also notes that, on November 9, 2000, during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which, among other things, redefines 
the obligations of VA with respect to the duties to notify 
and assist a claimant.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See also VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  


The above-requested development is consistent with the 
mandates of the Act.  However, to ensure full compliance with 
the Act, the RO should undertake any other indicated and/or 
notification action before adjudicating the claim.  

In adjudicating the claim for higher evaluation, the RO must 
consider all potentially applicable diagnostic codes, as well 
as whether separate evaluations are warranted for separate 
and distinct disabilities arising out of the same in-service 
injury or disease, consistent with the Esteban decision cited 
to above.  The Board also points out that if the RO elects to 
award the veteran a separately compensable rating for 
tinnitus, it should be aware that the schedular criteria for 
evaluating diseases of the ear and other sense organs, 
including tinnitus, changed on June 10, 1999, during the 
pendency of the veteran's appeal to the Board.  See 64 Fed. 
Reg. 25210 (May 11, 1999) (effective June 10, 1999).  
Therefore, adjudication of a claim for an increased rating 
would include consideration of both the former and revised 
criteria, with the criteria more favorable to the appellant 
applied.  See Karnas v. Derwinski, 1 Vet. App. 308, (1991).  
See also VAOPGCPREC 3-2000 (April 10, 2000) (the effective 
date of an award based on the new criteria may not be any 
earlier than the effective date of the change in the 
schedular criteria).  

Finally, the Board notes that the veteran's wife, in August 
1999, filed on the veteran's behalf a timely notice of 
disagreement (NOD) with the RO's August 1998 decision that 
denied service connection for lymphoma.  See Gallegos v. 
Gober, 14 Vet. App. 50 (2000) (any expression of a desire for 
review suffices as a NOD).  However, a statement of the case 
addressing this issue has not been issued by the RO.  See 
38 C.F.R. §§ 19.29, 19.30 (2000).  Since the Court has 
indicated that referral to the RO of an issue with which the 
veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand is required.

Consequently, these issues are hereby REMANDED to the RO for 
the following actions:

1. After considering whether any 
additional development and/or 
notification action, pursuant to the 
Veterans Claims Assistance Act of 
2000, is warranted, the RO should 
issue a statement of the case 
addressing the issue of service 
connection for lymphoma.  A VA Form 9 
(Appeal to the Board of Veterans' 
Appeals) should be furnished to the 
veteran to facilitate the filing of a 
substantive appeal, and the time limit 
for doing so should clearly be stated.  
If, and only if the veteran files a 
timely substantive appeal with respect 
to the issue of service connection for 
lymphoma should that issue be returned 
for review by the Board.

2. Pertinent to the claim for an 
increased rating for the service-
connected allergic rhinitis.  The RO 
should undertake all necessary 
development to obtain and associate 
with the record all outstanding 
pertinent medical records from Drs. 
Swisher, Boone, Heart, Mulden, 
Orlowski, and Tate, held by Catawba 
Valley Internal Medicine; medical 
records pertinent to the veteran's 
employment with the United States 
Postal Service and an automobile body 
shop; as well as medical records from 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, 
or the search for any such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims file, and he so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to 
do so before arranging for him to 
undergo medical examination. 

3. After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the 
RO should arrange for the veteran to 
undergo comprehensive VA ears, nose, 
and throat examination to obtain 
findings pertinent to the current 
severity of his service connected 
allergic rhinitis with benign 
positional vertigo and tinnitus.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
furnished to, and be reviewed by, the 
physician designated to examine the 
veteran.  All indicated tests and 
studies (to specifically include 
audiological evaluation, x-rays and 
other diagnostic procedures), should 
be accomplished and all clinical 
findings should be reported in detail.  
The physician must take a detailed 
history with regard to the frequency 
of any dizziness, staggering, or 
tinnitus.  The examiner should also 
render a specific clinical findings as 
to whether the veteran has a greater 
than fifty percent obstruction of both 
nasal passages, complete obstruction 
of one nasal passage, or has nasal 
polyps.  Following examination of the 
veteran, review of his pertinent 
medical history (to include that noted 
herein), and consideration of sound 
medical principles, the physician 
should specifically offer an opinion 
as to whether it is as least as likely 
as not that the veteran's allergic 
rhinitis, as well as any vertigo 
and/or tinnitus experienced, 
constitute separate and distinct 
disability arising out of the same in-
service injury or disease.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as appropriate, citation to 
specific evidence of record), should 
be set forth in a typewritten report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

7. After completion of the above 
requested development, and any other 
indicated development and/or 
notification action, the RO should 
adjudicate the claim on appeal in 
light of all pertinent evidence and 
legal authority, to specifically 
include that cited to herein.  In 
adjudicating the claim for a higher 
evaluation, the RO should explicitly 
discuss all potentially applicable 
diagnostic codes in evaluating the 
service-connected disability, as well 
as whether separate evaluations are 
warranted for separate and distinct 
disabilities arising out of the same 
in-service injury or disease 
(consistent with the Esteban case 
cited to above).  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all matters 
and concerns raised in this REMAND.

8. Unless the increased rating claim is 
granted to the veteran's satisfaction, 
the RO should furnish to the veteran 
and his representative an appropriate 
supplemental statement of the case on 
that issue and afford them the 
opportunity to provide written or 
other argument in response thereto 
before the claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


